            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 1 of 11



LEWIS BRISBOIS BISGAARD & SMITH LLP

RICHARD K. GLAUSER, SB# 4324
       Richard.Glauser@lewisbrisbois.com
DAVID A. GLAUSER, SB# 16459
       David.Glauser@lewisbrisbois.com
1218 East 7800 South, Suite 300
Sandy, Utah 84094
Telephone: 801.562.5555
Facsimile: 801.562.5510

Attorneys for Defendant The Daily Caller


                                IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH



DR. LEAH N. TORRES,                                ANSWER OF DEFENDANT
                                                   THE DAILY CALLER, INC.
                   Plaintiff,

          vs.
                                                   CIVIL NO. 2:19-CV-175-EJF
THE WESTERN JOURNAL, LLC;
LIFTABLE MEDIA, INC.; and THE DAILY
CALLER, INC.,

                   Defendants.



         Defendant, The Daily Caller, Inc., by and through its counsel of record, Richard K.

Glauser and David A. Glauser of Lewis Brisbois Bisgaard & Smith, LLP., answers the Plaintiff's

Complaint, and admits, denies and alleges as follows:

                                             FIRST DEFENSE

         Plaintiff's Complaint fails to state a cause of action against this Defendant upon which

relief can be granted.




4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 2 of 11



                                          SECOND DEFENSE

         Defendant responds to each numbered paragraph of Plaintiff's complaint as follows:

         1.        Responding to paragraph 1 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 1 and therefore denies the same.

         2.        Responding to paragraph 2 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 2 and therefore denies the same.

         3.        Responding to paragraph 3 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 3 and therefore denies the same.

         4.        Responding to paragraph 4 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         5.        Responding to paragraph 5 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         6.        Responding to paragraph 6 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         7.        Responding to paragraph 7 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         8.        Responding to paragraph 8 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         9.        Responding to paragraph 9 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         10.       Responding to paragraph 10 of Plaintiff’s Complaint, Defendant is without



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 3 of 11



sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 10 and therefore denies the same.

         11.       Responding to paragraph 11 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 11 and therefore denies the same.

         12.       Responding to paragraph 12 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         13.       Responding to paragraph 13 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 13 and therefore denies the same.

         14.       Responding to paragraph 14 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 14 and therefore denies the same.

         15.       Responding to paragraph 15 of Plaintiff’s Complaint, Defendant admits the

allegations contained therein.

         16.       Responding to paragraph 16 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 16 and therefore denies the same.

         17.       Responding to paragraph 17 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 17 and therefore denies the same.

         18.       Responding to paragraph 18 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 18 and therefore denies the same.



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 4 of 11



         19.       Responding to paragraph 19 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 19 and therefore denies the same.

         20.       Responding to paragraph 20 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 20 and therefore denies the same.

         21.       Responding to paragraph 21 of Plaintiff’s Complaint, Defendant admits the

allegations contained therein.

         22.       Responding to paragraph 22 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         23 - 31.        Responding to paragraphs 23-31 of Plaintiff’s Complaint, Defendant is

without sufficient information upon which to form a belief as to the truth or falsity of the

allegations of those paragraphs and therefore denies the same.

         32.       Responding to paragraph 32 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         33.       Responding to paragraph 33 of Plaintiff’s Complaint, Defendant admits and

asserts that its article speaks for itself and that this Defendant was quoting a reputable source on

an issue of public concern and debate and otherwise denies the remaining allegations of

paragraph 33.

         34.       Responding to paragraph 34 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 34 and therefore denies the same.

         35.       Responding to paragraph 35 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 5 of 11



paragraph 35 and therefore denies the same.

         36.       Responding to paragraph 36 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         37.       Responding to paragraph 37 of Plaintiff’s Complaint, Defendant asserts that the

statute speaks for itself and further notes that the statute does not apply to abortion situations and

is not applicable here and otherwise denies the remaining allegations of paragraph 37.

         38-59.           Responding to paragraph 38-59 of Plaintiff’s Complaint, Defendant is

without sufficient information upon which to form a belief as to the truth or falsity of the

allegations of paragraph 38-59 and therefore denies the same.

         60.       Responding to paragraph 60 of Plaintiff’s Complaint, Defendant hereby

incorporates the above paragraphs set forth above as if fully set forth herein.

         61.       Responding to paragraph 61 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         62.       Responding to paragraph 62 of Plaintiff’s Complaint, Defendant denies the

allegations contained therein.

         63.       Responding to paragraph 63 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 63 and therefore denies the same.

         64.       Responding to paragraph 64 of Plaintiff’s Complaint, Defendant is without

sufficient information upon which to form a belief as to the truth or falsity of the allegations of

paragraph 64 and therefore denies the same.

         65 - 77.         Responding to paragraphs 65-77 of Plaintiff’s Complaint, Defendant

denies the allegations contained in those paragraphs.

         78.       Responding to paragraph 78 of Plaintiff’s Complaint, Defendant hereby



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 6 of 11



incorporates the above paragraphs as if fully set forth herein.

         79 - 83.        Responding to paragraphs 79-83 of Plaintiff’s Complaint, Defendant

denies the allegations contained in those paragraphs.

         84.       Responding to paragraph 84 of Plaintiff’s Complaint, Defendant hereby

incorporates the above paragraphs as if fully set forth herein.

         85 – 87.        Responding to paragraphs 85-87 of Plaintiff’s Complaint, defendant

denies the allegations contained in those paragraphs.

         88.       Responding to paragraph 88 of Plaintiff’s Complaint, Defendant hereby

incorporates the above paragraphs as if fully set forth herein.

         89 – 94.        Responding to paragraphs 89-94 of Plaintiff’s Complaint, Defendant

denies the allegations contained in those paragraphs.

         95.       Responding to paragraphs 95 of Plaintiff’s Complaint, Defendant asserts that

plaintiff’s jury demand speaks for itself and is subject to all applicable rules and other laws

applicable to this case.

                                            THIRD DEFENSE

         As an affirmative defense, the Defendant alleges that to the extent Plaintiff was negligent

and/or at fault, Plaintiff’s recovery under Utah's Comparative Negligence/Fault Law is barred or

diminished according to her proportion of fault.

                                           FOURTH DEFENSE

         As a further, separate and affirmative defense, Defendant alleges that to the extent

Plaintiff has failed to reasonably mitigate her damages, her claims are barred.



                                            FIFTH DEFENSE

         As a further, separate and affirmative defense, Defendant alleges that to the extent the



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 7 of 11



events and injuries complained of by the Plaintiff was caused by third persons, events or

conditions, not within the control or supervision of this Defendant this Defendant is entitled to

have the jury apportion the fault of such others pursuant to Utah Code Ann. § 78-27-39 and this

Defendant can only answer for this Defendant's proportionate share of fault.

                                             SIXTH DEFENSE

         Defendant denies each and every allegation of Plaintiffs' Complaint not heretofore

expressly admitted, qualified, or denied.

                                            SEVENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts there is no basis for

plaintiff’s claims for attorney’s fees and such claims should be dismissed.

                                            EIGHTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts this is not a personal

injury case and plaintiff cannot recover for bodily injuries as alleged.

                                             NINTH DEFENSE

         As a further, separate and affirmative defense, defendant asserts that any and all actions

taken by this defendant are protected by the First Amendment to the United States Constitution

guaranteeing this defendant freedom of speech and freedom of the press.

                                            TENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that any and all actions

taken by this defendant are protected by, and plaintiff’s suit is contrary to, the Constitution of the

State of Utah, Article 1, Section 1, allowing citizens to freely communicate their thoughts and

opinions.

                                         ELEVENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that defendant’s actions



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 8 of 11



are protected by and that plaintiff’s action is contrary to the Constitution of the State of Utah

Section 15, which prohibits the abridging and restraining of freedom of speech and freedom of

the press.

                                           TWELFTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that plaintiff is a public

figure and has purposely injected her opinions into a public and controversial topic and that all of

the actions of this defendant are privileged as fair comment on matters of public interest pursuant

to Freedom of Speech and of the Press guaranteed by the United States and Utah Constitutions.

                                        THIRTEENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that at no time did it act

in any malicious manner or with knowledge of the falsity of any statement or with reckless

disregard thereof and therefore plaintiff has no valid claim against this defendant.

                                        FOURTEENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that it relied upon

reasonable inferences from plaintiff’s statement and therefore, plaintiff’s action lacks merit.

                                          FIFTEENTH DEFENSE

         As a further, separate and affirmative defense, Defendant asserts that it is entitled to

express opinions on matters contained in plaintiff’s complaint and that those opinions are not

actionable on the part of plaintiff.

                                          SIXTEENTH DEFENSE



         As a further, separate and affirmative defense, Defendant asserts that it relied upon

known and reputable sources and therefore did not act with maliciousness or recklessness and

that plaintiff's claims are therefore barred.



4821-8652-1751.1
            Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 9 of 11



                                       SEVENTEENTH DEFENSE

         As a further, separate and additional defense, Defendant states that all actions taken by

this defendant were in furtherance of legitimate business interests and not in any way motivated

to intentionally injure Plaintiff.

                                           EIGHTH DEFENSE

         As a further, separate and additional defense, Defendant states that no conduct engaged in

by this defendant was legally outrageous given rise to any claim for intentional infliction of

emotional distress.

                                        NINETEENTH DEFENSE

         As a further, separate and additional defense, Defendant asserts that plaintiff by her own

actions had no reasonable expectation of privacy but intentionally generated attention on a

controversial and emotional public issue and knew or should have known she would inject

herself into such issues.

                                        TWENTIETH DEFENSE

         As a further, separate and additional defense, Defendant asserts that it never engaged in

any illegal or improper means as defined by law, thus barring plaintiff’s claims.

                                     TWENTY-FIRST DEFENSE

         As a further, separate and additional defense, Defendant states that it has, or may have,

further and additional affirmative defenses which are not yet known to Defendant but which may

become known through future discovery. Defendant asserts each and every affirmative defense

as it may be ascertained through future discovery herein and reserves the right to amend this

answer.

         WHEREFORE, having fully answered Plaintiffs' Complaint, this Defendant prays that

the same be dismissed and that this Defendant recovers its costs of court incurred herein and



4821-8652-1751.1
           Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 10 of 11



attorneys fees if determined appropriate and such other and further relief as the Court deems just

and equitable.

DATED: May 16, 2019.                     LEWIS BRISBOIS BISGAARD & SMITH                 LLP




                                         By:          /s/ Richard K. Glauser
                                               RICHARD K. GLAUSER
                                               DAVID A. GLAUSER
                                               Attorneys for Defendant The Daily Caller, Inc.




4821-8652-1751.1
           Case 2:19-cv-00175-EJF Document 18 Filed 05/16/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused to be electronically served the foregoing document through

the court's e-filing system this 16th day of May, 2019, which sent a true and correct copy of the

foregoing to the following:

         Erin E. Byington
         Samuel A. Goble
         BYINGTON & GOBLE, PLLC
         130 SouthMain, #120
         Logan, Utah 84321
         Erin@byingtongoble.com
         sam@nbyingtongoble.com
         Attorneys for Plaintiff




                                                 R. Thraen




4821-8652-1751.1
